FILED
                            NOT FOR PUBLICATION                             APR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL KENTREL BROWN,                           No. 15-15684

               Plaintiff - Appellant,            D.C. No. 2:14-cv-00848-JAM-
                                                 KJN
 v.

WHITTEN, Correctional Officer; et al.,           MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      California state prisoner Michael Kentrel Brown appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process claims arising out of the confiscation of his personal property. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We

affirm.

      The district court properly dismissed Brown’s due process claim against

defendant Whitten because Brown had an adequate postdeprivation remedy under

California law. See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (“[A]n

unauthorized intentional deprivation of property by a state employee does not

constitute a violation of the procedural requirements of the Due Process Clause of

the Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is

available.”); Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (per curiam)

(“California [l]aw provides an adequate post-deprivation remedy for any property

deprivations.”).

      The district court properly dismissed Brown’s due process claims against the

remaining defendants because Brown failed to allege facts sufficient to show that

those defendants personally participated in the offense, or that Brown has a

constitutional right to have his grievances processed or decided in a particular

manner. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (“[I]nmates

lack a separate constitutional entitlement to a specific grievance procedure.”); see

also Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (requirements for




                                          2                                    15-15684
supervisory liability).

      AFFIRMED.




                          3   15-15684